Citation Nr: 1758470	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-34 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to an effective date earlier than March 15, 2012, for a combined 100 percent rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1986.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Montgomery, Alabama, which denied compensable rating for the Veteran's bilateral hearing loss.  

The claim for an earlier effective date for a combined 100 percent rating has a complicated procedural history.  That is, in May 2013, the Board granted service connection for neurological manifestations in the left upper extremity.  This claim was on appeal from a September 2001 rating decision at that time.  On the other hand, in March 2013, the RO granted service connection for cervical radiculopathy of the left upper extremity and assigned a 50 percent rating effective March 15, 2012.  Because the Board's May 2013 and the March 2013 rating decisions addressed the same disability, the RO combined the decisions in a May 2013 rating decision.  As a result, the Veteran's cervical radiculopathy of the upper left extremity was service connected effective April 16, 2001 with a 20 percent rating until March 15, 2012 and 50 percent thereafter. 

In May 2013, the Veteran submitted a statement seeking an effective date in 2004 for service connection for cervical radiculopathy of the upper left extremity.  Notably, the effective date for service connection is April 16, 2001, which is earlier than the Veteran contends.  

After thorough review of the record, the Board finds no evidence that the Veteran filed a claim for earlier effective date for a combined 100 percent rating.  Furthermore, there was no rating decision issued with respect to the claim for earlier effective date for the combined 100 percent rating.   

Notwithstanding, in August 2013, the Board issued a decision, where it found that the Veteran's May 2013 statement was a disagreement with the effective for the combined 100 percent rating, and remanded the claim for the RO to issue statement of the case (SOC).  Accordingly, the RO issued a SOC in September 2013 adjudicating entitlement for an effective date earlier than March 15, 2012 for a combined 100 percent rating.  The Veteran disagreed with the outcome of the SOC and perfected the appeal in October 2013. 

During his testimony in May 2017 before the undersigned Veteran Law Judge, the Veteran has reiterated his disagreement with the effective date for the combined 100 percent rating.  Considering that VA treated the claim for earlier effective date for a combined rating as having been in appellant status and afforded the Veteran the benefit of reviewing the claim, the Board will continue to consider the merits of the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The issue and the Board's jurisdiction was discussed at length at the time of the hearing; the below decision is limited to what the Board has jurisdiction to review at the time.  The Board is cognizant that at the time of the hearing he indicated that he is seeking review of the increased rating.  The Board has sympathetically considered the Veteran's contentions; at the time of the August 2013 remand, the Board directed that an SOC be issued as to the issue of the combined rating; this is the issue that the Board may review and does not encompass the issue of appropriate ratings assigned to individual disabilities.

Also regarding jurisdiction, at the time of the hearing, the Veteran's contentions regarding hearing loss indicated contentions regarding a tinnitus disability.  The Veteran was informed that the issue of tinnitus is not currently in appellate status, and the Veteran is encouraged to file a claim for service connection if he wants review of this claim.

As previously stated, the Veteran testified at a hearing in May 2017 and transcript of that hearing is associated with the claims folder.

The issue of entitlement to an effective date earlier than April 16, 2001 for cervical radiculopathy of the upper left extremity and an entitlement to an initial disability rating in excess of 20 percent prior to 20 percent before March 15, 2012 and in excess of 50 percent thereafter have been raised by the record by way of the Veteran's May 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACTS

1. The Veteran's hearing loss, at worst, was manifested by level I hearing in both the left and right ears.

2.  A combined 100 percent schedular rating is not warranted before March 15, 2012. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 (2017).

2. The criteria for an effective date earlier than March 15, 2012 for the award of a combined rating of 100 percent have not been met. 38 U.S.C. §§ 1115, 5110, 7105 (2012); 38 C.F.R. §§ 3.4 (b)(2), 3.31, 3.204, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided multiple VA examinations, most recently in January 2017; as discussed in greater details below, the Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal.

With respect to the claim for earlier effective date, the VCAA is not applicable to the extent the claim has been substantiate and disposition of the claim is based on the law and not facts that are in dispute.  To that end, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claim. See 38 U.S.C.A. § 5103A (2012); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

II. Increased Rating

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  In the Rating Schedule, diagnostic codes (DCs) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).   

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling under 38 C.F.R.§ 4.85, Diagnostic Code 6100.

Evaluations of defective hearing range from zero to 100 percent. This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. 38 C.F.R.§ 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test. The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. See Id. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R.§ 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI). For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran underwent a VA examination in January 2017. Pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
30
30
LEFT
20
20
20
20
60


Speech recognition ability was 94 percent in the right ear and 94 percent in the left ear.  The Veteran also underwent a VA examination in February 2013, where the pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
10
15
25
LEFT
10
5
10
10
50


Speech recognition ability was 96 percent in the right ear and 100 percent in the left ear.  


The Veteran underwent a VA examination in February 2010. Pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
15
5
LEFT
15
5
15
15
45


Speech recognition ability was 96 percent in the right ear and 96 percent in the left ear.  

In sum, during the appeal period, hearing acuity was, at worst, level I in the left ear and level I in the right ear.  A comparison between these levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.

The Veteran testified that he is unable to hear when multiple people are speaking at the same time.  See hearing transcript at 5.   The VA examinations of record noted that he may have some difficulties working in noisy environment.  See February 2013 VA examination.  In this circumstance there has to be comment on whether and to what extent his hearing loss affects his employment and social and daily activities. See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). See also Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); and 38 C.F.R. § 4.10 (2013). Here, though, the competent and credible evidence of record, including these lay statements, does not show that the legal criteria for a compensable rating have been met, for the reasons and bases already discussed.

Ordinarily, the Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2017).  Here, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's bilateral hearing loss that would render the schedular criteria inadequate. Thus, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary.
   
III. Effective Date for Combined Rating. 

The Veteran disagrees with the effective date of the 100 percent combined rating for all of his service-connected disabilities.  See October 2013 VA form 9.  He contends that the rating should be effective as of 2008.  See hearing transcript at 17. 

Combined rating is assigned utilizing rating table located at 38 C.F.R. § 4.25 that considers all of the Veteran's service-connected disabilities.  

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase...shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 

The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release. 38 U.S.C. § 5110 (b)(1) (2012).

With respect to higher ratings, 38 C.F.R. § 3.400 (o)(2) provides that where evidence of record dated within the one-year period preceding the date of receipt of the claim demonstrates a factually ascertainable increase in disability, the effective date of the award is the earliest date at which the increase was factually ascertainable.

In this case, application of the 38 C.F.R. § 4.25 table does not show that a 100 percent combined rating is appropriate earlier than March 15, 2012.  Notably, the Veteran does not contend that there was an error in the way that the combined rating was computed.  Rather, the Veteran contends that the combined 100 percent rating should be effective earlier based on an earlier effective date for 50 percent rating that was assigned for his cervical neuropathy of the left upper extremity.  

The Veteran's cervical radiculopathy of the upper left extremity was rated as 20 percent disabling from April 16, 2001 to March 15, 2012 and 50 percent thereafter.  Review of the record shows that the Veteran's condition is assigned the earliest effective date possible when the RO implemented the Board's decision that granted service connection in May 2013.  To the extent, the Veteran argues that the 50 percent rating should be effective from 2008, the Board finds that is, in effect, a claim for an increase rating claim for the period before March 15, 2012, which the Board lacks jurisdiction to review.  As noted in the Introduction, this issue is referred to the AOJ.

In summary, the preponderance of the evidence in the record is against finding that an effective date earlier than March 15, 2012 for a combined rating of 100 percent is warranted. The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied. 

Entitlement to an effective date earlier than March 15, 2012, for a combined 100 percent rating is denied. 





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


